Exhibit 10.18 (c)
AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (this
“Amendment”) by and between Mylan Inc. (the “Company”) and Heather Bresch
(“Executive”), is made as of December 22, 2008.
          WHEREAS, the Company and Executive are parties to that certain
Executive Employment Agreement dated as of January 31, 2007 (the “Agreement”);
and
          WHEREAS, the Company and Executive wish to further amend the Agreement
as set forth below to comply with Section 409A of the Internal Revenue Code;
          NOW, THEREFORE, the Agreement is hereby amended as follows:

1.   The following sentence is hereby added to the end of Section 4(b) of the
Agreement:

Such bonus shall be paid no later than March 15th of the year following the year
in which the annual award is no longer subject to a substantial risk of
forfeiture.

2.   The first sentence of Section 9(a)(iii) is hereby deleted and replaced with
the following two sentences:

If Executive resigns with Good Reason and complies in all respects with her
obligations hereunder, Mylan will pay Executive a lump sum amount equal to her
then-current annual Base Salary, plus an amount equal to the bonus that
Executive would have been entitled to receive for the fiscal year in which the
termination occurs, pro-rated based on the portion of such year during which
Executive was employed by the Company. Subject to Section 9(h), such payment
will be made within thirty (30) days following Executive’s termination of
employment.

3.   The first sentence of Section 9(c) is hereby deleted and replaced with the
following two sentences:

If Mylan discharges Executive without Cause, Mylan will pay Executive a lump sum
amount equal to her then-current annual Base Salary, plus a pro rata bonus equal
to the bonus that Executive would have been entitled to receive for the fiscal
year in which the termination occurs. Subject to Section 9(h), such payment will
be made within thirty (30) days following Executive’s termination of employment.

4.   Section 9(e) is hereby deleted in its entirety and replaced with the
following:

Extension or Renewal. If this Agreement has not been sooner terminated for any
of the reasons stated in Section 9(a), (b), (c) or (d) of this Agreement, the
Term of Employment may be extended or renewed upon mutual agreement of Executive
and the Company. If the Term of Employment is not extended or renewed on terms





--------------------------------------------------------------------------------



 



mutually acceptable to Executive and the Company, Executive may terminate her
employment at the expiration of the contract, and the Company shall pay
Executive a lump sum amount equal to her then-current annual Base Salary, which
amount shall be paid within thirty days following Executive’s separation from
the Company, and Executive’s health insurance benefits shall be continued for
12 months at the Company’s cost; provided, however, that in the case of health
insurance continuation, the Company’s obligation to provide health insurance
benefits shall end at such time as Executive, at her option, voluntarily obtains
health insurance benefits.

5.   Section 9(h) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Conditions to Payment and Acceleration; Section 409A of the Code. The intent of
the parties is that payments and benefits under this Agreement comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, Executive shall not be considered
to have terminated employment with the Company for purposes of this Agreement
and no payments shall be due to Executive under Section 9 of this Agreement
until Executive would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. For purposes of
this Agreement, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in Section 9 that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following Executive’s termination of employment (or death, if earlier).
To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to Executive under this Agreement
shall be paid to Executive on or before the last day of the year following the
year in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year;
provided, however, that with respect to any reimbursements for any taxes which
Executive would become entitled to under the terms of the Agreement, the payment
of such reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes.

6.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

2



--------------------------------------------------------------------------------



 



7.   Except as modified by this Amendment, the Agreement is hereby confirmed in
all respects.

          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date and the year first written above.

         
 
  MYLAN INC.    
 
       
 
  /s/ Rodney L. Piatt
 
By: Rodney L. Piatt    
 
  Title: Chairman, Compensation Committee    
 
       
 
  /s/ Heather Bresch
 
Heather Bresch    

3